[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Defendant-appellant, Raymond Jones, appeals the judgment of the Hamilton County Court of Common Pleas convicting him of four counts of aggravated robbery in violation of R.C. 2911.01(A)(1), with two firearm specifications for each count.  He was convicted of these offenses following the entry of a guilty plea.  Pursuant to an agreed sentence, Jones is currently serving nineteen years with the Department of Corrections.
After thoroughly reviewing Jones's record, the applicable law and correspondence from Jones regarding prejudicial errors, Jones's appointed appellate counsel, pursuant to Anders v. California,1 states in her brief that she has found no errors in the proceedings below and has filed a motion to withdraw as counsel.
Under Anders, this court is now charged with the task of independently reviewing the record for any prejudicial errors that would warrant the reversal of Jones's convictions.  From the plea and sentencing transcript, it is clear that Jones understood the import and consequences of his plea of guilty, as required by Crim.R. 11(B) and Crim.R. 11(C)(2).  Thus, after reviewing the entire record, we conclude that prejudicial error did not attend the proceedings below, and we hold that there are no grounds to support a meritorious appeal.  The judgment of the trial court is, therefore, affirmed, and appellate counsel's motion to withdraw is overruled.
Although we have concluded that this appeal is frivolous pursuant to App.R. 23 and is without "reasonable cause" under R.C. 2505.35, we refrain from taxing costs and expenses against Jones because it is clear from the record that he is indigent.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27.  Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Sundermann and Shannon, JJ.
Raymond E. Shannon, retired, of the First Appellate District, sitting by assignment.
1 (1967), 386 U.S. 738, 87 S.Ct. 1396.